Exhibit 10.29

 

Notice of Grant of Stock Options &

Signature Page to the Option Agreement

 

 

 

SITEL Corporation

 

 

ID:  47-0684333

 

 

7277 World Communications Drive

 

 

Omaha, Nebraska  68122

 

 

(402) 963 6810

 

 

 

 

 

 

 

Option Number:

 

Plan:

 

 

ID:

 

 

You have been granted an option pursuant to the SITEL Corporation 1999 Stock
Incentive Plan, as amended (the “Plan”).

 

The terms of the option are evidenced in the attached Option Agreement, to which
this Notice of Grant of Stock Options serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

 

Optionee:

 

Jorge A. Celaya

Number of Option Shares:

 

One Hundred Eighty-One Thousand Eight Hundred Eighteen (181,818)

Grant Date:

 

October 27, 2003

Option Exercise Price:

 

$1.65

Latest Expiration Date:

 

October 27, 2013

 

The date or dates on which the option becomes exercisable is governed by
Sections 3 and 4 of the Option Agreement, subject to additional terms and
conditions set forth in the Option Agreement and the Plan.  In no event shall
the option be exercisable after the Latest Expiration Date.

 

By your signature and the Company’s signature below, you and the Company agree
that the option whose terms are evidenced in the attached Option Agreement has
been granted under and is governed by the terms and conditions of the Plan, and
that you have received a copy of the Plan and the Option Agreement. You
specifically acknowledge the governing laws of Nebraska and the exclusive
jurisdiction of the Nebraska courts as set forth in Sections 10 and 11 of the
Option Agreement.

 

 

 

October 27, 2003

 

[authorized signator], SITEL Corporation

 

Date

 

 

 

 

 

 

 

October 27, 2003

 

Jorge A. Celaya

 

Date

 

 

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

(Incentive Stock Option)

 

SITEL CORPORATION


1999 STOCK INCENTIVE PLAN

 

THIS AGREEMENT entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant of Stock Options, which
serves as the signature page to this Option Agreement and is incorporated herein
by this reference.  All other capitalized terms used and not otherwise defined
herein shall have the meanings given them in the SITEL Corporation 1999 Stock
Incentive Plan, as amended (“Plan”).

 

1.                                       Grant of Option.  The Company hereby
grants to Optionee an Incentive Stock Option (the “Option”) to purchase, up to
and including in the aggregate, that number of shares of voting common stock of
the Company, with a par value of $.001 each (the “Stock”) equal to the Number of
Option Shares at the Option Exercise Price, subject in all respects to the terms
and provisions of the Plan, which has been adopted by the Company and which is
incorporated herein by reference.

 

2.                                       Option Exercise Price.  The Option
Exercise Price represents the Fair Market Value of a share of the Stock on the
Grant Date as determined in accordance with the Plan.

 

3.                                       When Option Is Exercisable.  This
Option shall become exercisable in three (3) installments. Each such installment
shall permit the purchase of one-third (33-1/3%) of the Number of Option
Shares.  The first installment shall become exercisable on the first year
anniversary of the Grant Date and succeeding installments shall become
exercisable on the second and third year anniversaries, respectively, of the
Grant Date.  Once an Option installment becomes exercisable, it shall remain
exercisable until expiration, cancellation, or termination of this Option.  This
Option may not be exercised after the Latest Expiration Date and may be
exercised during its term only in accordance with the other provisions of this
Option Agreement and the terms of the Plan.

 

4.                                       Special Provisions Concerning Exercise
or Termination.  If this Option is then in effect, it shall become exercisable
earlier than the dates specified in Section 3 or shall terminate earlier than
the Latest Expiration Date described in Section 3, as the case may be, upon the
events described below:

 

(a)                                  Change of Control.  If a change of control
of the Company occurs, as defined in Section 13(b) of the Plan, prior to the
third year anniversary of the Grant Date, as determined by the Committee in its
sole discretion, then any remaining installments of this Option which have not
yet become exercisable shall become exercisable effective immediately prior to
such change of control. Once this Option becomes exercisable pursuant to this
Section 4(a), it shall remain exercisable until expiration, cancellation, or
termination of this Option.  This Option may be exercised during such period
only in accordance with the other provisions of this Option Agreement and the
terms of the Plan.

 

(b)                                 Company’s Termination of Optionee’s
Employment Other Than For Cause.  If Optionee’s employment with the Company is
terminated by the Company other than for Cause (as defined in Section 4(c))
prior to October 27, 2005, then any remaining installments of this Option which
have not yet become exercisable shall become exercisable upon the effective date
of such termination other than for Cause.  Once this Option becomes exercisable
pursuant to this Section 4(b), it may be exercised by Optionee in whole or in
part at any time prior to October 27, 2005 (but in no event later than the
Latest Expiration Date), at which time any unexercised portion of this

 

2

--------------------------------------------------------------------------------


 

Option shall terminate.  The termination of Optionee’s employment with Company
by reason of Optionee’s death shall not be considered a termination by the
Company but rather shall be considered a termination by the Optionee covered by
Section 4(d) below.

 

(c)                                  Termination of Employment For Cause.  If
the employment of Optionee with the Company is terminated by the Company for
Cause (as defined below), as determined by the Committee in its sole discretion,
then this Option shall terminate immediately upon such termination of
employment.  For purposes of this Section 4(c) (and only for such purpose),
“Cause” shall mean only (i) Optionee’s confession or conviction of theft, fraud,
embezzlement, any other crime involving dishonesty, or any felony, (ii)
Optionee’s excessive absenteeism (other than by reason of a “Disability”, which
for this purpose shall mean any physical or mental disability which, without
regard to any required waiting periods, would be covered by the Company’s then
current group insurance policy for short term disability on file with SWW human
resources) without reasonable cause, (iii) bad faith or dishonest conduct on the
part of the Optionee which is materially detrimental to the Company, its
subsidiaries or affiliates, (iv) Optionee’s violation in any material respect of
any confidentiality obligations to the Company, or any subsidiary or affiliate
of the Company, or its clients, vendors or strategic partners, or engaging in
activities which are competitive with the business of the Company, its
subsidiaries or affiliates, (v) Optionee’s inability to perform his duties and
responsibilities as an executive of the Company in any material respect as a
result of his use of alcohol or illegal drugs, (vi) Optionee’s habitual failure
to perform or negligence in performing in any material respect his duties and
responsibilities as an executive of the Company (other than because of a
Disability) and Optionee’s failure to cure such failure to perform or negligence
within 30 days after Optionee’s receipt of a written notice from the Company’s
Chief Executive Officer setting forth in reasonable detail the particulars of
such failure to perform or negligence, or (vii) the failure on the part of the
Optionee to comply in any material respect with Company policies or a lawful
directive of the Company’s Chief Executive Officer (other than because of a
Disability) and Optionee’s failure to cure such non-compliance within 10 days
after Optionee’s receipt of a written notice from the Chief Executive Officer
setting forth in reasonable detail the particulars of such non-compliance.

 

(d)                                 Termination of Employment Because of Death. 
If Optionee dies while employed by the Company, or within three (3) months after
the termination of employment of Optionee with the Company other than for cause,
then the following provisions shall apply.  Any portion of this Option which has
not become exercisable under Section 3 as of the date of such termination of
employment shall terminate immediately upon such termination of employment.  Any
portion of this Option which has become exercisable under Section 3 as of the
date of such termination of employment shall remain exercisable until the one
year anniversary of the date of such termination of employment (but in any event
no later than the Latest Expiration Date), at which time it shall terminate. 
Any such exercise of the Option following Optionee’s death shall be made only by
the deceased Optionee’s executor or administrator or other duly appointed
representative reasonably acceptable to the Committee, unless the deceased
Optionee’s Will specifically devises such Option, in which case such exercise
shall be made only by the beneficiary of such specific devise.  If a deceased
Optionee’s personal representative or the beneficiary of a specific devise under
such deceased Optionee’s Will is entitled to exercise any Option pursuant to the
preceding sentence, then such representative or beneficiary shall be bound by
all of the terms and provisions of the Plan and the applicable Option Agreement
which would have applied to the deceased Optionee.

 

(e)                                  Termination of Employment Other Than For
Cause or Because of Death.  If Optionee’s employment with the Company terminates
for any reason other than death or termination by Company for cause, then the
following provisions shall apply.  Any portion of this Option which has not
become exercisable under Section 3 or Section 4(a) as of the date of such
termination of employment shall terminate immediately upon such termination of
employment.  Any portion of

 

3

--------------------------------------------------------------------------------


 

this Option which has become exercisable under Section 3 or Section 4(a) as of
the date of such termination of employment shall remain exercisable until the
three-month anniversary of the date of such termination of employment (but in
any event no later than the Latest Expiration Date), at which time it shall
terminate.

 

Optionee shall be deemed to have a “termination of employment” upon his or her
ceasing to be employed by any of the Company or a Subsidiary or by a corporation
assuming this Option in a transaction to which Section 424(a) of the Code
applies.  The Committee (or its delegatee under the Plan) shall have the right
to determine whether any leave of absence constitutes a termination of
employment for purposes of this Option.  The Committee (or its delegatee under
the Plan) shall have the right to determine whether the termination of
employment of Optionee is a dismissal for cause and the date of termination in
such case, which date the Committee may retroactively deem to be the date of the
event that constitutes cause for dismissal.  Such determinations of the
Committee shall be final, binding, and conclusive.

 

5.                                       Manner of Exercise.  As to any portion
or all of this Option which is then exercisable, this Option shall be exercised
by Optionee delivering all of the following to the Company prior to the
expiration, cancellation or termination of this Option:  (a) a written notice of
exercise duly signed by Optionee, in the form provided by the Company; and (b) a
certified or cashier’s check (or other form of payment which is satisfactory to
the Company in its sole discretion) representing full payment of the Option
Exercise Price for the shares of Stock being purchased.  Optionee acknowledges
that before any shares will be delivered to Optionee pursuant to exercise of
this Option, provision must be made for the satisfaction of all requirements, if
any, for withholding taxes, either by the Optionee paying to the Company the
amount of withholding taxes or, if the Company consents, by withholding from the
shares issued to Optionee the number of shares having a value equal to the
withholding taxes due.

 

6.                                       Non-Transferability.  This Option may
not be transferred in any manner otherwise than by Will or the laws of descent
and distribution, and may be exercised during the lifetime of the Optionee only
by the Optionee or his or her legal representative.  The terms of this Option
Agreement shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Optionee.

 

7.                                       Subject to Plan.  Optionee acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof.  Optionee accepts this Option subject to all the
terms and provisions of the Plan.   Optionee agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Committee upon
any questions arising under the Plan or this Option Agreement.

 

8.                                       No Rights as Shareholder.  Optionee
shall have no rights as a shareholder in respect of shares of Stock as to which
this Option shall not have been duly exercised and all payments and other
deliveries therefor made as provided in Section 5 and shall have no rights with
respect to such shares of Stock which are not expressly conferred by the Plan.

 

9.                                       No Right to Continued Retention as
Employee.  Nothing in this Option Agreement shall confer or be deemed to confer
upon Optionee the right to continue in the employ of the Company or any
Subsidiary which employs Optionee or affect the right of the Company or any
Subsidiary which employs Optionee to terminate the employment of Optionee with
or without cause.

 

10.                                 Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Nebraska, without
reference to the conflict of laws principles of such State.

 

11.                                 Venue.  With respect to any claim arising
out of this Option, Optionee hereby (a) irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nebraska and the United States
District Court located in the City of Omaha, Nebraska; (b) irrevocably waives
any objection which Optionee may have at any time to the venue of any suit,
action or proceeding arising out of or relating to this Option

 

4

--------------------------------------------------------------------------------


 

Agreement brought in any such court and irrevocably waives any claim that such
suit, action or proceeding is brought in an inconvenient forum; and (c)
irrevocably waives the right to object, with respect to such claim, suit, action
or proceeding brought in any such court, that such court does not have
jurisdiction over Optionee.

 

12.                                 Waiver.  Nothing in the Plan or in the
Optionee’s contract of employment shall be construed as giving Optionee a right
to be designated for participation in the Plan or to receive, or be considered
for, an option under the Plan.  Options granted pursuant to the Plan and this
Agreement are voluntarily granted by the Company, and Optionee has no legal
claim to continued grants of such options.  The Company may amend or terminate
the Plan at any time.  Neither an option nor the shares to which it relates
shall be pensionable for any purpose.  The rights and obligations of Optionee
under the terms or conditions of his or her office or employment shall not be
affected by Optionee’s participation in the Plan or any right Optionee may have
to participate in the Plan.  An Optionee who participates in the Plan waives all
and any rights to compensation or damages in consequence of the termination of
Optionee’s office or employment with SITEL or any Subsidiary whether lawfully or
in breach of contract insofar as those rights arise, or may arise, from Optionee
ceasing to have rights under, or be entitled to exercise this Option or any
other option under, the Plan as a result of such termination or from the loss or
diminution in value of such rights or entitlement.  If necessary, Optionee’s
terms of employment shall be varied accordingly.

 

13.                                 Severability.  If a provision of this Option
is or becomes invalid in whole or in part or if there is an omission in this
Option, the validity of the remaining provisions shall not be affected.  In
place of the invalid provision and to fill in an omission an appropriate
provision shall be effective which, to the extent legally possible, most closely
reflects the intention of the contractual parties if they had considered this
point.  If a provision is invalid due to a measurement of duty of time (deadline
or date), it shall be replaced with a provision containing the nearest
measurement allowed by law.

 

14.                                 Designation as Incentive Stock Option.  This
Option is intended to qualify, to the maximum extent possible, for special
federal income tax treatment pursuant to Sections 421 and 422 of the Internal
Revenue Code of 1986, as now in existence or subsequently amended (the “Code”),
or pursuant to a successor provision of the Code.  Currently, Section 422 of the
Code permits an Incentive Stock Option to be issued to the extent that the
aggregate Fair Market Value (determined as of the time the Incentive Stock
Option is granted) of the Stock with respect to which such Incentive Stock
Option is first exercisable by Optionee during any calendar year is not greater
than $100,000.  This Option is within such limits and accordingly is hereby
designated as an Incentive Stock Option.  Optionee shall notify the Company of
any disposition of shares of Stock issued pursuant to the exercise of this
Option under the circumstances described in Section 421(b) of the Code (relating
to certain disqualifying dispositions) within ten (10) days after such
disposition.

 

[End of document]

 

5

--------------------------------------------------------------------------------